CONSULTING AGREEMENT

 

THIS AGREEMENT ("Agreement") is made and entered into this 1st day of December,
2006 by and between TransGlobal Financial Services LLC ("TGF"), a California
limited liability company with a mailing address at 2934 Beverly Glen Circle,
No. 276, Bel Air, CA 90077 and, PRIMEGEN ENERGY CORPORATION ("the Company"), a
Nevada corporation having a place of business at 3625 Hall Street, Suite 900,
Dallas, TX 75219.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to obtain general management and financial
consulting services from TGF; and

 

WHEREAS, TGF desires to perform these services for the Company on terms and
conditions as set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and TGF hereto agree
as follows:

 

1.            Engagement of TGF. Subject to the terms of this Agreement, the
Company does hereby appoint and engage TGF as a consultant and TGF hereby
accepts its appointment and engagement by the Company as a consultant to the
Company with respect to the services specified in paragraph 2 of this Agreement
for the compensation set forth in paragraph 4 of this Agreement.

 

 

2.

Services.

 

(a)          As mutually determined from time to time by TGF and the Company,
during the term specified in paragraph 6 of this Agreement, TGF shall undertake
to consult with and advise the Company, by telephone or in person, as TGF in its
sole discretion shall determine, with respect to financial and business matters,
including but not limited to managing the Company’s existing business,
assistance with fund raising to implement the Company's business plans,
implementation of the Company's efforts to review capitalization, raise funding,
or pursue mergers, acquisitions or divestitures and other transactions, on an
exclusive basis.

 

(b)          TGF agrees to spend a reasonable amount of time needed to
accomplish its services under this Agreement, and to be available for telephone
calls, meetings and other matters on as needed basis.

 

3.            Term.   Except as otherwise specified in paragraph 4 hereof, this
Agreement shall be effective for three (3) years from its execution by TGF and
the Company. The Term will renew in 12-month increments unless either party
notifies the other 90 days prior to the expiration of the Term of the
cancellation of this Agreement.

 

 

 



 


--------------------------------------------------------------------------------



 

 

 

4.

Compensation.

 

(a)          As full consideration for the services to be provided pursuant to
paragraph 2 of this Agreement (and in addition to the expenses provided for in
paragraph 5 hereof), the Company shall pay TGF the following fees:

 

(i)           Signing Bonus. The Company hereby agrees to cause certain
shareholders of the Company to transfer 7,866,000 shares of the Common Stock of
the Company to TGF as an inducement to enter into this Agreement and cause such
shareholders to enter into a mutually acceptable Shareholder Agreement with TGF.
The Shareholder Agreement shall provide for anti-dilution of TGF shares in
addition to other provisions governing the disposition, transfer and liquidation
of each shareholder’s holdings.

 

(ii)          Monthly Fee. The Company hereby agrees to pay TGF or TGF's
designee(s), an aggregate of Five Hundred Forty Thousand Dollars ($540,000) in
U.S. currency, payable in thirty-six (36) monthly installments of $15,000 on or
before the tenth (10th) day of each month during the term of this Agreement.

 

(b)          The Company and TGF mutually agree that the status of TGF is that
of an independent contractor operating at its own risk. TGF agrees that it is
not and will not act, represent, describe or hold itself out in any way,
directly or by implication, as a partner, joint venturer or agent of the Company
and will not describe itself as a representative for the Company, except with
respect to the performance of the services contemplated by paragraph 2 of this
Agreement.

 

(c)          The obligation of the Company to pay the fees described in
subparagraph 4 of this Agreement shall be absolute and unconditional as long TGF
performs its obligations under this Agreement, and shall be payable without
offset, deduction or claim of any kind or character.

 

(d)          The Company hereby acknowledges and consents that TGF may receive
additional fees or other compensation from one or more of the lenders,
subscribers, customers, investors or parties to any transaction that may involve
the Company for various services which may include, in part, services related to
this Agreement.

 

5.            Expenses.          In addition to the fees payable hereunder, and
regardless of whether any transaction set forth in paragraph 4 hereof is
proposed or consummated, the Company shall reimburse TGF for all fees and
disbursements of TGF's travel and out-of-pocket expenses incurred in connection
with the services performed by TGF pursuant to this Agreement, including without
limitation, hotels, food and associated expenses and long distance calls. In
addition to the foregoing expenses, the Company hereby agrees to pay TGF $1,000
per month unaccountable office expense allowance.

 

 

6.

Liability of TGF.

 

 

 



 


--------------------------------------------------------------------------------



 

 

(a)          The Company acknowledges that all opinions and advice (written or
oral) given by TGF to the Company in connection with TGF's engagement are
intended solely for the benefit and use of the Company in considering the
transaction to which they relate, and the Company agrees that no person or
entity other than the Company shall be entitled to make use of or rely upon the
advice of TGF to be given hereunder, and no such opinion or advice shall be used
for any other purpose or reproduced, disseminated, quoted or referred to at any
time, in any manner or for any purpose, nor may the Company make any public
references to TGF, or use TGF's name in any annual reports or any other
statements, reports or releases of the Company without TGF's prior written
consent.                              

 

(b)          The Company acknowledges that TGF makes no commitment whatsoever as
to making or causing others to make a market in the Company's securities or as
to recommending or advising its clients or other parties to purchase the
Company's securities.

 

7.            TGF's Services to Others. The Company acknowledges that TGF or its
affiliates are in the business of providing financial advisory and investment
banking consulting advice to others. Nothing contained in this Agreement shall
be construed to limit or restrict TGF in conducting such business with others,
or in rendering such advice to others, except to any direct competitors of the
Company.

 

 

8.

Company Information.

 

(a)          The Company recognizes and confirms that, in advising the Company
and in fulfilling its engagement hereunder, TGF will use and rely on data,
material and other information furnished to TGF by the Company. The Company
acknowledges and agrees that in performing its services under this Agreement,
TGF may rely upon the data, material and other information supplied by the
Company without independently verifying the accuracy, completeness or veracity
of such data, material or other information.

 

(b)          Except as contemplated by the terms of this Agreement or as
required by applicable law, TGF shall keep confidential all material, non-public
information provided to it by the Company, and shall not disclose such
information to any third party, other than such of its employees and advisors as
TGF determines a need to know.

 

 

9.

Indemnification.

 

(a)          (i)          The Company shall indemnify and hold TGF harmless
against any and all liabilities, claims, lawsuits, including any and all awards
and/or judgments to which it may become subject under the Securities Act of
1933, as amended (the "Securities Act"), the Securities Exchange Act of 1934, as
amended (the "Exchange Act") or any other federal or state statue, at common law
or otherwise, insofar as said liabilities, claims and lawsuits (including awards
and/or judgments) arise out of or are in connection with the services rendered
by TGF or any transactions in connection with this Agreement, except for any
liabilities, claims and lawsuits (including awards and/or judgments), arising
out of and proximately caused by the reckless acts or omissions of TGF. In
addition, the Company shall also indemnify and hold TGF

 

 

 



 


--------------------------------------------------------------------------------



 

harmless against any and all costs and expenses, including reasonable counsel
fees, incurred or relating to the foregoing.

 

(ii)          TGF shall give the Company prompt notice of any such liability,
claim or lawsuit which TGF contends is subject to the Company's indemnification
obligations under this Agreement, and the Company thereupon shall be granted the
right to take any and all necessary and proper action, at its sole cost and
expense, with respect to such liability, claim and lawsuit, including the right
to settle, compromise and dispose of such liability, claim or lawsuit, excepting
therefrom any and all proceedings or hearings before any regulatory bodies
and/or authorities.

 

(b)          (i)          TGF shall indemnify and hold the Company harmless
against any and all liabilities, claims and lawsuits, including any and all
awards and/or judgments to which it may become subject under the Securities Act,
the Exchange Act or any other federal or state statue, at common law or
otherwise, insofar as said liabilities, claims and lawsuits (including awards
and/or judgments) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact required to be stated or necessary to make
the statement therein, not misleading, which statement or omission was made in
reliance upon information furnished in writing to the Company by TGF for
inclusion in any registration statement or prospectus or any amendment or
supplement thereto in connection with any transaction to which this Agreement
applies. In addition, TGF shall also indemnify and hold harmless the Company
against any and all costs and expenses, including reasonable counsel fees,
incurred or relating to the foregoing.

 

(ii)        The Company shall give to TGF prompt notice of any such liability,
claim or lawsuit which the Company contends is the subject to TGF's
indemnification obligations under this Agreement, and TGF thereupon shall be
granted the right to take any and all necessary and proper action, at its sole
cost and expense, with respect to such liability, claim and lawsuit, including
the right to settle, compromise or dispose of such liability, claim or lawsuit,
excepting therefrom any and all proceedings or hearings before any regulatory
bodies and/or authorities.

 

(c)          In order to provide for just and equitable contribution under this
Agreement in any case in which (i) any person entitled to indemnification under
this paragraph 9 makes claim for indemnification pursuant hereto but it is
judicially determined (by the entry of a final judgment or decree by a court of
competent jurisdiction and the expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this paragraph 9 provides for indemnification in
such case, or (ii) contribution under this Agreement may be required on the part
of any such person in circumstances for which indemnification is provided under
this paragraph 9, then, and in each such case, the Company and TGF shall
contribute to the aggregate losses, claims, damages or liabilities to which they
may be subject (after any contribution from others) in such proportion taking
into consideration the relative benefits received by each party from the
transactions in connection with this Agreement, the parties' relative knowledge
and access to information concerning the matter with respect to which the claim
was assessed, the opportunity to correct and prevent any statement or omission
and other equitable considerations appropriate under the circumstances;
provided, however, that notwithstanding the above, in no event shall TGF shall

 

 

 



 


--------------------------------------------------------------------------------



 

be required to contribute any amount in excess of 5% of the public offering
price of any equity securities, and 3% of the public offering price of any debt
securities offered in connection with this Agreement; and provided, that, in any
such case, no person guilty of a fraudulent misrepresentation (within the
meaning of section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

Within fifteen (15) days after receipt by any party to this Agreement (or its
representative) of notice of the commencement of any action, suit or proceeding,
such party will, if a claim for contribution in respect thereof is to be made
against another party (the "Contributing Party"), notify the Contributing Party
of the commencement thereof, but the omission so to notify the Contributing
Party will not relieve it from any liability which it may have to any other
party other than for contribution hereunder. In case any such action, suit or
proceeding is brought against any party, and such party notifies a Contributing
Party or his or its representative of the commencement thereof within the
aforesaid fifteen (15) days, the Contributing Party will be entitled to
participate therein with the notifying party and any other Contributing Party
similarly notified. Any such Contributing Party shall not be liable to any party
seeking contribution on account of any settlement of any claim, action or
proceeding effected by such party seeking contribution without the written
consent of the Contributing Party. The indemnification and contribution rights
contained in this paragraph 9 are in addition to any other rights and remedies
which either party hereto may have at law, in equity or otherwise.

 

10.          Disclaimer by Consultant. The Consultant makes no representation
that (a) the price of the Company's publicly-traded securities will increase,
(b) any person will purchase securities in the Company as a result of the
contract, or (c) any investor will lend money to or invest in or with the
Company.

 

11.          Notices. All notices, demands and requests required and permitted
to be given under the provisions of this Agreement shall be deemed duly given if
and when delivered personally or mailed by certified mail, postage prepaid,
addressed as follows or to such other address as The Company or TGF may
hereafter specify in writing:

 

If to the Company:

PRIMEGEN ENERGY CORPORATION

 

3625 Hall Street, Suite 900

Dallas, TX 75219

 

Attention: William Scott Marshall, Chairman

 

If to TGF:

 

TransGlobal Financial Services LLC

2934 Beverly Glen Circle, No. 276

Bel Air, CA 90077

Attention: Mike M. Mustafoglu, Chairman & CIO

 

 

 



 


--------------------------------------------------------------------------------



 

 

 

12.

General.

 

(a)          This Agreement embodies the entire agreement and understanding
between the Company and TGF with respect to the subject matter hereof and it is
expressly agreed that any prior agreements or understandings between The Company
and TGF relating to the subject matter of this Agreement, whether oral or
written, are canceled by execution of this Agreement

 

(b)          This Agreement shall be construed and governed in accordance with
the laws of the State of California.

 

(c )       This Agreement shall be binding upon and inure to the benefit of the
Company and TGF and their respective successors and assigns. Neither party shall
have the right to assign this Agreement, however, without the prior written
consent of the other party to this Agreement.

 

(d)          No modifications or waiver of any provisions of this Agreement
shall be valid unless it is in writing and duly executed by the party to be
charged. No waiver at any time of any provision of this Agreement shall be
deemed a waiver of any other provision of this Agreement at that time or a
waiver of that or any other provision of this Agreement at any other time.

 

IN WITNESS WHEREOF, The Company and TGF have executed this Agreement as of the
day and year first above written.

 

PRIMEGEN ENERGY CORPORATION:

 

By:                                                                    

Its:                                                                      

 

TransGlobal Financial Services LLC:

 

By:                                                                    

 

Mike M. Mustafoglu

Chairman & CIO

 

 

 



 

 

 